Citation Nr: 0933315	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-27 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound with right brachial plexus 
contusion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel






INTRODUCTION

The Veteran had active service from February 1969 to February 
1971.  He received the Purple Heart as well as the Vietnam 
Cross of Gallantry With Palm.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and November 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Anchorage, Alaska.  


FINDING OF FACT

The Veteran's service-connected residuals of a gunshot wound 
with right brachial plexus contusion are manifested by 
subjective complaints of right arm pain but also by objective 
evaluation findings of mild paresthesia and hyperesthesia; no 
muscle wasting or weakness; full range of motion; no 
instability; normal strength; and an asymptomatic scar.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the service-connected residuals of a gunshot wound with right 
brachial plexus contusion have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 
4.7, 4.14, 4.69, 4.71a & Diagnostic Codes (DCs) 5201, 5214, 
5215, 4.73 & DC 5307, 4.118 & DCs 7801-7805, and 4.124a & DC 
8510 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
June 2004, prior to the initial RO decisions that are the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006.  
In any event, any questions as to the appropriate effective 
date to be assigned are moot as the claim has been denied.

The Board acknowledges that the VCAA letter sent to the 
Veteran in June 2004 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his increased rating 
claim.  Specifically, the June 2004 VCAA letter requested 
that he submit all evidence in his possession that would 
indicate that gunshot wound residuals worsened in severity, 
including doctor statements with physical and clinical 
findings, results of laboratory tests or X-rays, examinations 
or tests, or statements from other individuals able to 
describe from their knowledge and personal observations how 
the disability became worse.

Additionally, a June 2006 statement of the case informed him 
of the specific rating criteria used for the evaluation of 
his claim.  The statement of the case advised him of the 
rating considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the diagnostic codes used to evaluate 
scars that are superficial and painful on examination.  Based 
on the evidence above, the Veteran can be expected to 
understand from the various correspondence from the RO what 
was needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, during the VA 
examination in September 2005, he discussed the signs and 
symptoms of his disability, with particular emphasis on the 
impact that the disability had on his daily life.  For 
example, he described that he was employed as a freelance 
carpenter and felt that there is no limitation as far as work 
goes with his injury.  These statements demonstrate his 
actual knowledge in understanding of the information 
necessary to support his claim for an increased rating.  
Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records, VA 
treatment records, and private treatment records.  Further, 
the Veteran submitted additional records and written 
statements in support of his claim.  Although he initially 
requested a personal hearing, he failed to report to the 
hearing subsequently scheduled in May 2007.  

Next, a specific VA medical opinion pertinent to the issue on 
appeal was obtained in September 2005.  In this regard, the 
Board acknowledges that the Veteran failed to report for VA 
muscle, peripheral nerve, and scar examinations later 
scheduled in October 2006.  According to the pertinent 
regulation, when a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(a) & 
(b) (2008).  See also Wood v. Derwinski, 1 Vet. App. 191 
(1991) & Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (in which 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA's duty to assist is not a one-way street 
and that, if a veteran wishes help, he/she cannot passively 
wait for it in those circumstances where his/her own actions 
are essential in obtaining the putative evidence).  

Consequently, the Board finds that a remand to accord the 
Veteran another opportunity to report for scheduled VA 
examinations is not warranted.  Available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board will proceed to adjudicate the increased rating 
claim on appeal, based on the evidence of record.  

Increased Evaluation Claim

The Veteran asserts that he is entitled to a rating in excess 
of 20 percent for his service-connected residuals of a 
gunshot wound with right brachial plexus contusion, currently 
evaluated under DC 8510, paralysis of the upper radicular 
group (fifth and sixth cervicals).  38 C.F.R. § 4.124a.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1; see 
also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since the filing of the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under DC 8510, evidence of mild incomplete paralysis of the 
upper radicular group warrants an evaluation of 20 percent.  
Evidence of moderate incomplete paralysis of the upper 
radicular group (major extremity) will result in the 
assignment of a 40 percent disability rating.  Severe 
incomplete paralysis of the major upper radical group 
warrants an evaluation of 50 percent.  Evidence of complete 
paralysis of the major upper radicular group, with loss of 
all (or severely affected) shoulder and elbow movements but 
with hand and wrist movements which are not affected, will 
result in the assignment of a 70 percent disability rating.  
38 C.F.R. § 4.124a, DC 8510 (2008).  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of the median nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree of impairment.  38 C.F.R. § 4.124a, 
Note prior to DC 8510.  

In addition, this service-connected disability could also be 
evaluated as a musculoskeletal impairment.  Under DC 5307, a 
noncompensable rating is warranted for slight residual injury 
to Muscle Group VII (muscles arising from the internal 
condyle of the humerus:  Flexors of the carpus and long 
flexors of the fingers and thumb) of the major upper 
extremity.  A 10 percent evaluation requires moderate 
residual injury.  If the condition affects the major 
extremity, a 30 percent evaluation is warranted for 
moderately severe injury.  A 40 percent evaluation is 
warranted for severe injury.  38 C.F.R. § 4.73, DC 5307.  The 
function of Muscle Group VII is flexion of the wrist and 
fingers.  Id.  

The Veteran's disability could also be evaluated under DC 
5215, which provides for a single 10 percent evaluation when 
palmar flexion of the major wrist is either limited in line 
with the forearm, or when dorsiflexion of the major wrist is 
less than 15 degrees.  

Further, Diagnostic Code 5214 governs ratings for ankylosis 
of the wrist.  Under DC 5214, a 30 percent rating may be 
assigned for favorable ankylosis of the wrist of the major 
extremity in 20 degrees to 30 degrees dorsiflexion.  A 40 
percent evaluation may be assigned for ankylosis of the wrist 
of the major extremity in any other position except 
favorable; a 50 percent evaluation requires unfavorable 
ankylosis in any degree of palmar flexion, or with ulnar or 
radial deviation.  See 38 C.F.R. § 4.71a, DC 5214.  A note 
following DC 5214 provides that extremely unfavorable 
ankylosis will be rated as loss of use of the hand under DC 
5125.  See 38 C.F.R. § 4.71a, Note following DC 5214.  

The condition could also be rated as a scar impairment.  To 
date, VA has not assigned a separate rating for the residual 
gunshot wound scar of the Veteran's right arm.  DC 7804 
requires that the scar be tender or painful on objective 
demonstration to warrant a compensable rating.  A compensable 
rating under DC 7805 is warranted when the disability is 
productive of limitation of motion of the right arm.  
38 C.F.R. § 4.118, DCs 7804-7805.  

Here, the Veteran was afforded a VA examination in September 
2005, at which time he complained of experiencing stabbing 
pain in his upper right arm approximately every other day 
since the removal of shrapnel in August 1969.  The Veteran 
indicated that he also experienced some numbness of the volar 
three finger on the right hand before the pain eventually 
dissipates.  

Upon physical examination, the Veteran exhibited a full range 
of motion of the cervical spine, with 30 degrees of forward 
flexion (active and passive), 30 degrees of backward 
extension (active and passive), and 40 degrees of lateral 
flexion, bilaterally.  There was a 4-inch curvilinear scar on 
the lower neck just above the clavicle.  The Veteran 
exhibited normal reflexes 1+ bilaterally of the biceps, 
triceps, and brachioradialis.  There was no muscle wasting 
and no muscle weakness.  However, there was mild paresthesia 
upon touch on the volar side of the fourth and fifth fingers.  
In addition, the Veteran submitted X-rays which revealed a 
metallic shrapnel fragment located in the posterior right 
neck with no significant degenerative change of the cervical 
spine.  

A treatment record dated in March 2004 documented persistent 
pain in the right arm and forearm, although the pain did not 
extend into the fingers.  There was normal strength in the 
biceps, triceps, grip, pronation, and supination.  
Hyperesthesia was noted.  He was diagnosed with neuralgia of 
the upper right extremity.  

The Board acknowledges the Veteran's complaints of pain and 
numbness in his right upper extremity.  However, even when 
considering the Veteran's complaints of pain and paresthesia, 
no more than mild disability is shown as contemplated by DC 
8510.  As noted earlier in this decision, only mild 
paresthesia and hyperesthesia has been shown.  Without 
evidence of moderate incomplete paralysis of the upper 
radicular group (major extremity), the next higher rating of 
40 percent, based on associated neurological impairment, is 
not warranted.  38 C.F.R. § 4.124a, DC 8510 (2008).  

Further, no muscle wasting or weakness has been shown.  
Indeed, the Veteran has exhibited normal strength.  These 
negative objective evaluation findings do not support a 
separate compensable rating based upon muscle impairment.  38 
C.F.R. § 4.73, DC 5307.  

Additionally, the Veteran's strength and mobility are largely 
unimpaired.  Although regulations recognize that a part which 
becomes painful on use must be regarded as seriously 
disabled, there is no indication in the record that the 
Veteran experiences a compensable loss of motion even at 
times when the pain and paresthesia are at their worst.  38 
C.F.R. § 4.71a, Diagnostic Code 5201 (a compensable 
evaluation is not assignable until limitation of motion of 
the arm is at the shoulder level).  Also, there is no 
evidence of ankylosis or limitation of motion of the wrist.  
38 C.F.R. § 4.71a, DCs 5214 & 5215.  A separate compensable 
rating based upon such orthopedic pathology is, therefore, 
not warranted.  

Moreover, in the present case, there is no suggestion of 
disabling problems that have resulted in the Veteran's disuse 
of his right shoulder or arm.  For example, the medical 
examination has shown that the Veteran's right shoulder and 
arm are generally asymptomatic, with full range of motion and 
no instability.  In view of the lack of medical evidence 
showing the need for inpatient or outpatient treatment of the 
Veteran's service-connected residuals, the Board gives 
significant weight to the medical conclusions noted above 
regarding the lack of disabling symptoms.  The Board 
concludes, therefore, that a separate compensable rating for 
the Veteran's service-connected residuals of a gunshot wound 
with right brachial plexus contusion based upon any 
functional impairment that  he may experience due to 
repetitive use of the appropriate joints is not warranted.  
See 38 C.F.R. § 4.40 and DeLuca v. Brown, 8 Vet.App. 202 
(1995).  

Moreover, a separate compensable rating for scar impairment 
is not in order.  DC 7804 does not yield a compensable rating 
because the evidence does not show that the scar is either 
tender or painful on objective demonstration.  A compensable 
rating under DC 7805 is likewise not warranted because, as 
discussed above, the disability is not productive of 
limitation of motion of the right arm.  38 C.F.R. § 4.118, 
DCs 7804-7805.  

Indeed, the asymptomatic nature of the scar negates a 
separate compensable rating pursuant to the following 
applicable diagnostic codes:  DC 7801 (a deep scar or one 
that causes limitation of motion), DC 7802 (a superficial 
scar that does not cause limitation of motion but is of a 
required size), and DC 7803 (an unstable and superficial 
scar).  38 C.F.R. § 4.118, DCs 7801-7803.  

Consequently, and based on such evidentiary posture, the 
Board concludes that a rating greater than the 20 percent 
evaluation currently assigned for the Veteran's service-
connected residuals of a gunshot wound with right brachial 
plexus contusion is not warranted at any time during the 
pendency of this claim.  

In reaching this conclusion, the Board has also considered 
the Veteran's statements.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. 
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant higher rating for his 
gunshot wound residuals; however, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disabilities are evaluated, 
are more probative than the Veteran's assessment of the 
severity of his disabilities.

Further, the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008) but finds that the evidence does not 
support a conclusion that the Veteran's gunshot wound 
residuals have caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.  

First, the need for frequent hospitalizations for these 
residuals has not been shown.  In fact, no more than rare 
outpatient treatment for this service-connected disability 
has been illustrated.  Also, the Veteran indicated at his 
September 2005 VA examination that he was employed as a 
freelance carpenter and felt that there is no limitation as 
far as work goes with his injury.

For these reasons, the Board finds that the weight of the 
evidence indicates that the Veteran's residuals of a gunshot 
wound with right brachial plexus contusion have not caused 
marked interference with employment beyond that already 
contemplated by the rating criteria.  In the absence of 
factors such as frequent hospitalization and marked 
interference of employment at any time during the current 
appeal period, the Board finds that referral for an 
extraschedular evaluation for this service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  


ORDER

A disability rating in excess of 20 percent for the service-
connected residuals of a gunshot wound with right brachial 
plexus contusion is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


